DETAILED ACTION
This Office Action is in response to the application filed on 02 January 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20 and 22 are objected to because of the following informalities: claims 20 and 22 recite the pertinent limitation “the gate insulating layer;” whereas the claims they depend from (respectively 19 and 21) recite “gate insulating cap layer[s].” For the purposes of examination, and to avoid an antecedent basis issue, the two phrases will be read interchangeably as “gate insulating cap layer[s].”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghani et al. (US 2019/0165145 A1; hereinafter Ghani).
In regards to claim 1, Ghani
a plurality of gate structures (4704B/4752/4750) [0478] above a substrate (4702) [0478], each of the gate structures including a gate insulating layer (4754) [0478] thereon, wherein each of the plurality of gate structures comprises a conductive tap structure (4714) [0478] protruding through the corresponding gate insulating layer; 
an interlayer dielectric material (4770) [0478];
an opening (evidenced by (4760) [0478]) in the interlayer dielectric material, the opening exposing the conductive tap structure of one of the plurality of gate structures (e.g. fig. 47B); and 
a conductive structure (4760) [0478] in the opening, the conductive structure in direct contact with the conductive tap structure of one of the plurality of gate structures (fig. 47B).
Ghani teaches in a different embodiment the limitations of: 
a plurality of conductive trench contact structures (4910A-4910C) [0486] alternating with the plurality of gate structures (4908A-4908E), each of the conductive trench contact structures including a trench insulating layer (4924) [0490] thereon (fig. 49B); and 
an interlayer dielectric material (4930) [0493] above the trench insulating layers and the gate insulating layers (fig. 49C). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to combine the teachings of the different embodiments of Ghani because Ghani expressly states that various features of various embodiments can be combined [0765].
In regards to claim 2, Ghani teaches the limitations discussed above in addressing claim 1. Ghani
In regards to claim 3, Ghani teaches the limitations discussed above in addressing claim 2. Ghani further teaches the limitations wherein the opening further exposes a trench insulating layer (4936) of a neighboring one of the plurality of conductive trench contact structures [0495].
In regards to claim 4, Ghani teaches the limitations discussed above in addressing claim 1. Ghani further teaches the limitations wherein the trench insulating layers and the gate insulating layers comprise a different material ([0490]: the insulating cap layer (4924) on recessed trench contacts (4911A-4911C) [0490] is composed of a material having a different etch characteristic than insulating cap layer (4922) on gate stack structures (4908A-4908E)).
In regards to claim 5, Ghani teaches the limitations discussed above in addressing claim 4. Ghani further teaches the limitations wherein the trench insulating layers comprise silicon carbide, and the gate insulating layers comprise silicon nitride [0492].
In regards to claim 6, Ghani teaches the limitations discussed above in addressing claim 4. Ghani further teaches the limitations wherein the trench insulating layers comprise silicon nitride, and the gate insulating layers comprise silicon carbide [0492].
In regards to claim 7, Ghani teaches the limitations discussed above in addressing claim 1. Ghani further teaches the limitations further comprising: 
a plurality of dielectric spacers (4920) [0490] alternating with the plurality of gate structures (4908A-4908E) [0490] and the plurality of conductive trench contact structures (4911A-4911C) [0490], wherein the opening (e.g. (4936)) [0495] further exposes a portion of one of the plurality of dielectric spacers (figs. 49).
In regards to claim 8, Ghani teaches the limitations discussed above in addressing claim 1. Ghani
In regards to claim 9, Ghani teaches the limitations discussed above in addressing claim 1. Ghani further teaches the limitations wherein the conductive structure includes an upper conductive line (5666) [0572] and a lower conductive via (5657/5656) ([0571]; e.g. fig. 56B).
In regards to claim 10, Ghani teaches an integrated circuit structure, comprising: 
a plurality of gate structures (4704B/4752/4750) [0478] above a substrate (4702) [0478], each of the gate structures including a gate insulating layer (4754) [0478] thereon, wherein each of the plurality of gate structures comprises a conductive tap structure (4714) [0478] protruding through the corresponding gate insulating layer; 
an interlayer dielectric material (4770) [0478]; 
an opening (evidenced by (4760) [0478]) in the interlayer dielectric material and in one of the trench insulating layers (e.g. fig. 47B); and 
a conductive structure (4760) [0478] in the opening, the conductive structure in direct contact with the conductive tap structure of one of the plurality of gate structures, the conductive structure in direct contact with a corresponding one of the trench contact structures (fig. 47B).
Ghani teaches in a different embodiment the limitations of: 
a plurality of conductive trench contact structures (4910A-4910C) [0486] alternating with the plurality of gate structures (4908A-4908E), each of the conductive trench contact structures including a trench insulating layer (4924) [0490] thereon (fig. 49B); and 
an interlayer dielectric material (4930) [0493] above the trench insulating layers and the gate insulating layers (fig. 49C).
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to combine the teachings of the different embodiments of Ghani because Ghani
In regards to claim 11, Ghani teaches the limitations discussed above in addressing claim 10. Ghani further teaches the limitations wherein the trench insulating layers and the gate insulating layers comprise a different material ([0490]: the insulating cap layer (4924) on recessed trench contacts (4911A-4911C) [0490] is composed of a material having a different etch characteristic than insulating cap layer (4922) on gate stack structures (4908A-4908E)).
In regards to claim 12, Ghani teaches the limitations discussed above in addressing claim 11. Ghani further teaches the limitations wherein the trench insulating layers comprise silicon carbide, and the gate insulating layers comprise silicon nitride [0492].
In regards to claim 13, Ghani teaches the limitations discussed above in addressing claim 11. Ghani further teaches the limitations wherein the trench insulating layers comprise silicon nitride, and the gate insulating layers comprise silicon carbide [0492].
In regards to claim 14, Ghani teaches the limitations discussed above in addressing claim 10. Ghani further teaches the limitations further comprising: a plurality of dielectric spacers (4920) [0490] alternating with the plurality of gate structures (4908A-4908E) [0490] and the plurality of conductive trench contact structures (4911A-4911C) [0490].
In regards to claim 15, Ghani teaches the limitations discussed above in addressing claim 14. Ghani further teaches the limitations wherein the opening (e.g. (4936)) [0495] further exposes a portion of one of the plurality of dielectric spacers (figs. 49).
In regards to claim 16, Ghani teaches the limitations discussed above in addressing claim 10. Ghani further teaches the limitations wherein the plurality of conductive trench contact structures and the plurality of gate structures are on a semiconductor fin [0499].
In regards to claim 17, Ghani teaches the limitations discussed above in addressing claim 16. Ghani
In regards to claim 18, Ghani teaches the limitations discussed above in addressing claim 10. Ghani further teaches the limitations wherein the conductive structure includes an upper conductive line (5666) [0572] and a lower conductive via (5657/5656) ([0571]; e.g. fig. 56B).
In regards to claim 19, Ghani teaches a method of fabricating an integrated circuit structure, the method comprising: 
forming a gate structure (4704B/4752/4750) [0478] within a dielectric structure (4706) [0477] above a substrate (4702) [0478]; 
forming a gate insulating cap layer (4754) [0478] on the recessed unmasked portion of the gate structure; and 
exposing the masked portion of the gate structure to form a conductive tap structure (4714) [0478].
Ghani teaches in a different embodiment the limitations of: 
masking a portion (4618) [0467] of the gate structure; and 
recessing an unmasked portion of the gate structure within the dielectric structure (figs. 46A-46B). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to combine the teachings of the different embodiments of Ghani because Ghani expressly states that various features of various embodiments can be combined [0765].
In regards to claim 20, Ghani teaches the limitations discussed above in addressing claim 19. Ghani further teaches the limitations further comprising: 
forming an interlayer dielectric material (4770) [0478] above the gate insulating layer (4754) [0478] and the dielectric structure (4706) [0477]; 
forming an opening in the interlayer dielectric material, the opening exposing the conductive tap structure (4714) [0478] of the gate structure; and 
forming a conductive structure (4760) [0478] in the opening, the conductive structure in direct contact with the conductive tap structure (fig. 47B).
In regards to claim 21, Ghani teaches a method of fabricating an integrated circuit structure, the method comprising: 
forming a gate structure (4704B/4752/4750) [0478] within a dielectric structure (4706) [0477] above a substrate (4702) [0478]; 
forming a gate insulating cap layer (4754) [0478] on the further recessed unmasked portion of the gate structure; and 
exposing the masked portion of the recessed gate structure to form a conductive tap structure (4714) [0478].
Ghani teaches in a different embodiment the limitations of: 
recessing the gate structure within the dielectric structure (figs. 46A-46B); 
masking a portion (4618) [0467] of the recessed gate structure; and 
further recessing an unmasked portion of the recessed gate structure within the dielectric structure (figs. 46A-46B). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to combine the teachings of the different embodiments of Ghani because Ghani expressly states that various features of various embodiments can be combined [0765].
In regards to claim 22, Ghani teaches the limitations discussed above in addressing claim 21. Ghani further teaches the limitations further comprising: 
forming an interlayer dielectric material (4770) [0478] above the gate insulating layer (4754) [0478] and the dielectric structure (4706) [0477]; 
forming an opening in the interlayer dielectric material, the opening exposing the conductive tap structure (4714) [0478] of the gate structure; and 
forming a conductive structure (4760) [0478] in the opening, the conductive structure in direct contact with the conductive tap structure (fig. 47B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812